DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Response to Amendment
2.	Claim 15 has been amended and claim 21 canceled as requested in the amendment filed on March 15, 2022. Following the amendment, claims 15-20 and 22-31 are pending in the instant application.
3.	Claims 15-20 and 22-31 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on March 15, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 15-20 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 15, as amended, recites “wherein the event would otherwise inhibit the subject from completing treatment with the antibody or fragment thereof comprising the CD3 binding domain”. It is not obvious and cannot be determined from the claim or the specification as filed what material limitations relevant to the claimed subject matter are encompassed by the recited text. 
MPEP 2173.05(b) states “Reference to an object that is variable may render claim indefinite”. The phrase “aesthetically pleasing” was held indefinite because the meaning of a term cannot depend on the unrestrained, subjective opinion of the person practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75
USPQ2d 1801, 1807 (Fed. Cir. 2005). In the instant case, the limitation as written appears to depend on subject’s own decision to proceed or terminate the treatment, which cannot be objectively evaluated, thus rendering the claimed subject matter indefinite.
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
	8.	Claims 28-31 are rejected as being incomplete for being dependent from a cancelled claim.  See MPEP § 608.01(n), V.
9.	Claims 16-27 are indefinite for being dependent from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	Claims 15-20 and 22-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 99/54440, 1999, (hence forth the ‘440 document) in view of Brandl et al., 2007. See also reasons of record under obviousness in previous office actions of record.
Applicant’s arguments at pp. 10-13 of the Response have been fully considered but found to be not persuasive for reasons that follow. 
Claims 15-20 and 22-27 are directed to a method of preventing, ameliorating or treating an adverse neurological effect in a subject being treated with Blinatumomab (MT 103) by administering a glucocorticoid to the subject prior or concurrently with administering a first dose of Blinatumomab. The ‘440 document fully teaches treatment by administration of Blinatumomab, see abstract, title, the full text, and also the instant specification at at least p. 2. The ‘440 document further teaches administration of Blinatumomab in combination with glucocorticoid (GC) prednisone, p 40. The ‘440 document does no specify the regimen of administration, such as administration of GC prior to or concurrently with Blinatumomab.
Brandl et al. publication teaches that GC, and specifically dexamethasone, is used as co-medication for therapy by MT 103 (Blinatumomab), see abstract, and further specifically describes experimental data of pretreatment of cell culture with dexamethasone resulting in beneficial effects of decreased cell toxicity associated with treatment by Blinatumomab, pp. 1554-5. Importantly, at p. 1552, the article points out that “[D]examethasone is widely used in cancer therapies to dampen side effects as can occur during first dosing with both cytostatics and biologicals”.
It would have been obvious to one of ordinary skill in the art at the time of invention to use dexamethasone when treating a subject with Blinatumomab, as fully described by the ‘440 document. Because at that time the pertinent art clearly recognized dexamethasone as “being widely used in cancer therapies”, Brandl et al., and because Brandl et al. demonstrated effectiveness of pretreatment by dexamethasone, an ordinary practitioner would reasonably be motivated to administer dexamethasone prior or concurrently with Blinatumomab to prevent or avoid adverse side effects, such as all side effects, of the treatment. This makes the instant claimed method of treatment obvious in view of the cited prior art. Note that claims 26 and 27, which limit the treatment method to specifically a human and to a patient characterized by a B/T -cell ratio of less than 1:5, are included in the rejection because there appears no scientific or common sense reason to deny the treatment to these specific categories of patients, absence evidence to the contrary.  

Conclusion
11.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
July 20, 2022